Citation Nr: 1617563	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen service connection for rhabdomyosarcoma of the right lower extremity, to include as secondary to chemical and/or herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1964 to June 1966 and from November 1971 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge seated at the RO. A transcript of this hearing has been added to the claims file.

In November 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. In a February 2006 rating decision, the RO denied the Veteran's claim of service connection for rhabdomyosarcoma of the right lower extremity. This decision was not appealed within one year. 
 
2.  The evidence received since the February 2006 rating decision is relevant and not cumulative of facts previously considered.

3.  The Veteran did not go ashore in Vietnam, nor did he serve on a vessel in the inland waterways of Vietnam.

4. The Veteran's rhabdomyosarcoma of the right lower extremity did not onset in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).
 
2.  New and material evidence having been received; the claims for service connection for rhabdomyosarcoma is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for rhabdomyosarcoma of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

The RO denied service connection for rhabdomyosarcoma of the right lower extremity in February 2006.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the February 2006 decision.  Therefore, the February 2006 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2015).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran had service in the Republic of Vietnam for purposes of presumptive service connection under 38 C.F.R. § 3.307 or that the Veteran's rhabdomyosarcoma of the right lower extremity was otherwise related to his service.

Since that prior final decision, the Veteran has alleged that he was exposed to various carcinogens in service, including jet fuel fumes as part of his job refueling airplanes.  The Board finds the Veteran's statements regarding his exposures in service to be new and material evidence.  On that basis, the issue of service connection for rhabdomyosarcoma of the right lower extremity is reopened.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence reflects that the Veteran was diagnosed with rhabdomyosarcoma of the right lower extremity in 1995.  The evidence does not reflect, and the Veteran does not contend, that the condition onset in service.  Rather, the Veteran contends that the condition was a result of his exposure to certain carcinogens in service.  Specifically, the Veteran has reported that his duties on the flight deck of the U.S.S. Coral Sea exposed him to exhaust fumes from the planes, fumes from the jet fuel as he refueled the plans and cleaned the tanks, and gasses from the ship's stacks.  He also suggested that there could have been contamination of the ship's drinking water if it wasn't properly purified after being drawn from the ocean.  The Veteran cited to a cancer.org article, stating that doctors do not know what causes most cases of rhabdomyosarcoma.  The Veteran concluded that since the cause is unknown, it could have been his in-service exposures.

The Board acknowledges the Veteran's contentions and finds his statements regarding his duties in service to be both competent and credible.  However, even considering the benefit of the doubt doctrine, the Board cannot award service connection.  For the benefit of the doubt doctrine to apply, the evidence must be at least in equipoise as to whether the Veteran's disability is related to his service.  In this case, there is no competent evidence supporting a connection between any aspect of the Veteran's service, to include the exposures he has testified to, and his diagnosis of rhabdomyosarcoma many years after service.

The Board acknowledges the Veteran's own statements as to a connection between his exposure to various fumes in service and his later rhabdomyosarcoma; however, as a lay person the Veteran does not have the education, training and experience to offer an opinion as to the etiology of such a complicated condition as cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

There is no medical opinion of record suggesting a connection between any of the exposures the Veteran has reported he had in service and the later development of rhabdomyosarcoma.  The Veteran himself has stated that information on cancer.org indicates that medical professionals do not know what causes rhabdomyosarcoma.  A lack of any evidence as to causation of a condition is not sufficient for service connection to be granted.

Therefore, the Board finds that a preponderance of the evidence is against finding that the Veteran's rhabdomyosarcoma onset in or was caused by his service.

The Board notes that service connection for rhabdomyosarcoma may also be granted on a presumptive basis for veterans exposed to an herbicide agent containing dioxin, such as Agent Orange, in service.  38 C.F.R. § 3.309(e) (2015).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2015).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  In May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A)  and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The VA's position has been that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166  (May 8, 2001).  See also VAOPGCPREC 27-97 (July 23, 1997).  Subsequent to the decision of the U.S. Court of Appeals for Veterans Claims in Gray v. McDonald, 27 Vet.App. 313 (2015), the VA revisited the issue of what qualifies as an inland waterway, identifying specific harbors.

The Veteran's service was on the U.S.S. Coral Sea.  He has not contended he went ashore in Vietnam during his service, nor does the evidence reflect that the U.S.S. Coral Sea, an aircraft carrier, operated in the inland waterways, including the additional harbors identified as qualifying by the VA after the Gray decision.  The Veteran has further not argued he was actually exposed to herbicide in service, and the Board finds that the evidence does not so suggest.  Therefore, as neither presumptive nor actual herbicide exposure is supported by the evidence, entitlement to presumptive service connection under 38 C.F.R. § 3.307 is not applicable.

Based on the forgoing, the Board finds that service connection for rhabdomyosarcoma must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2007, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the July 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's rhabdomyosarcoma.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination, but none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disabilities are related to his military service is his own lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER


New and material evidence having been received, the application to reopen service connection for rhabdomyosarcoma is granted.

Service connection for rhabdomyosarcoma of the right lower extremity is denied.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


